ORDER
This cause came on to be heard on the petition of* Maryland Casualty Company, the petitioner, for certiorari to review that certain judgment of the Circuit Court of Dade County dated July 24, 1942, affirming the final judgment of the civil court of record in favor of respondents and the record and the briefs in said cause having been examined, it is on consideration thereof
Ordered, adjudged and decreed that said petition be and is hereby denied.
It is so ordered.
BROWN, C. J., TERRELL, CHAPMAN and THOMAS, JJ., concur.